Citation Nr: 0110304	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  98-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for fatigue, loss of 
energy, lack of zest due to undiagnosed illness.

2.  Entitlement to service connection for a skin rash due to 
undiagnosed illness.

3.  Entitlement to service connection for headaches and 
memory loss due to undiagnosed illness.

4.  Entitlement to service connection for Hepatitis C.

5.  Entitlement to service connection for multiple myeloma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from October 1972 to 
March 1977, and from September 1990 to November 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing before the undersigned 
Member of the Board on January 11, 2001, at which time he 
testified with respect to the claims now at issue before the 
Board.  The issues of entitlement to service connection for 
Hepatitis C and multiple myeloma were perfected on appeal 
during the course of the January 2001 hearing.  A transcript 
of this hearing has been associated with the record on 
appeal.

Matters concerning the veteran's entitlement to waiver of 
recovery of an overpayment of compensation benefits and 
entitlement to a total disability rating based on individual 
unemployability are addressed in the REMAND portion of the 
decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).



REMAND

There has been a significant change in the law since the RO 
issued its statement of the case in October 2000 on the 
hepatitis and multiple myeloma claims.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) was signed into law.  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to notify and the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation changes after a claim has been filed, but before 
administrative or judicial appeal process has concluded, the 
version most favorable to claimant should apply).  Because 
the RO has not yet considered whether any additional 
notification or development actions are required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will 
therefore remand the issues on appeal, as listed on the title 
page, to ensure full and complete compliance with the 
enhanced duty-to-notify and duty-to-assist provisions enacted 
by the VCAA, as these claims were pending as of the date of 
passage of this law, November 9, 2000.  Karnas, 1 Vet. App. 
308, 313 (1991).

With respect to the above, the Board notes further that a 
recent decision of the United States Court of Appeals for 
Veterans Claims (the Court) specifically held that all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA's enactment, and that 
concerns of fundamental fairness and fair process demanded 
further development and readjudication under the VCAA by the 
lower adjudicatory authority (the Board and RO).  See 
Holliday v. Principi, No. 99-1788 (U. S. Vet. App. Feb. 22, 
2001).  Regarding its authority to review the Board's 
decision on appeal, the Court in Holliday stated that even 
assuming that it could divine in the first instance on the 
particular facts of a particular case that no amount of 
additional evidence could change an adverse outcome, it could 
not obviate in the first instance the requirement for the 
Secretary to provide notice to the claimant as to what was 
required for a claim to be successful under the VCAA's newly-
created duty-to-notify provisions, 38 U.S.C. §§ 5102(b), 
5103(a).  Id.  While further delay in the processing of this 
appeal is unfortunate, the Court's decision in Holliday makes 
clear that the Board must remand the appellant's claims 
because they have not been developed at the RO-level under 
the VCAA provisions.  Id.

In addition to the above, the Board notes that additional 
medical records, not currently associated with the record on 
appeal, may be pertinent to the proper adjudication of the 
appellant's claims.  In hearing testimony before the 
undersigned at a Travel Board hearing held in January 2001, 
the appellant alluded to more recent VA medical treatment for 
some of the medical disorders at issue on appeal, and he 
indicated that he was considered disabled by the Social 
Security Administration (SSA).  It is not altogether clear 
whether VA has all of his available medical records.  In 
light of the fact that additional development is needed to 
obtain all the medical records that SSA may have on the 
appellant, the RO should endeavor on remand to contact the 
appellant and request that he provide a detailed account of 
his medical treatment provided in the post service period, 
and, if indicated by his response, action should be taken to 
obtain any corresponding treatment records.  The requisition 
and consideration of all available medical records that are 
relevant to an issue on appeal is necessary for the 
adjudication of the case.

Finally, the Board notes that in December 2000, the appellant 
filed Form 9 that can fairly be construed as a timely notice 
of disagreement in response to an August 2000 decision of the 
RO's Committee on Waivers and Compromises denying a waiver of 
recovery of an overpayment of compensation benefits, and the 
RO's denial of a total rating based on individual 
unemployability by a rating decision issued in September 
2000.  The RO has not issued a statement of the case on these 
claims.  Where a claimant has submitted a timely notice of 
disagreement with an adverse decision and the RO did not 
subsequently issue a statement of the case addressing the 
issue, the Board must remand the issue to the RO for issuance 
of a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to an award of 
disability benefits to the appellant.  
The RO should obtain copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, if 
applicable, and all medical records 
relied upon concerning claims/appeals 
filed by the appellant for SSA benefits.  
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder.

2.  The RO should contact the appellant 
and request that he identify the 
approximate dates and places of all VA 
treatment provided to him in the recent 
past (since approximately August 2000, as 
shown by the available treatment records 
in the file).  All VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedure.  Should he identify any non-VA 
health care providers (other than the SSA 
medical evaluators), the RO should 
request his authorization to release any 
indicated private medical records.  Upon 
receipt of his signed authorization(s) 
for such records, the RO should attempt 
to obtain copies of treatment records 
identified by the appellant.  The RO 
should proceed with all reasonable 
follow-up referrals that may be 
indicated.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder. All treatment records obtained as 
a result of this inquiry should be 
associated with the claims folder.

3.  Upon completion of the above, the RO 
should formally develop and readjudicate 
the issues on appeal, as listed on the 
title page.  The RO should address these 
claims after ensuring that all duty-to-
notify and duty-to-assist provisions have 
been fulfilled in accord with the VCAA.  
In connection with this action, all 
appropriate evidentiary-medical 
development should be undertaken and all 
raised theories of entitlement 
considered.  If any benefits sought on 
appeal remain denied, the RO should 
provide the appellant and his 
representative an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO should 
allow the appellant an appropriate period 
of time for response.

4.  The RO should issue appropriate 
statements of the case to the appellant 
and his representative addressing the 
waiver of overpayment and total rating 
claims alluded to above in this REMAND.  
If a decision remains adverse to the 
appellant and, after the appellant has 
been given the opportunity to respond 
thereto, the claims file should be 
returned to the Board for further 
appellate decision, if in order.  
However, an issue should not be certified 
to the Board unless all applicable 
appellate procedures are followed, 
including the completion of the appeal.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


